DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910178680.9, filed on 10/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 was filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 USC 101.
Regarding to claim 1:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “separating point cloud data of a main body of the oil tank from point cloud data of a plug; calculating, based on Gauss mapping, an axis for the point cloud data of the main body of the oil tank; determining any one first plane perpendicular to the axis, and projecting a point cloud of the main body onto the first plane to obtain a point cloud of a projected cross-section of the tank body on the first plane; multi-segment fitting the point cloud of the projected cross-section of the tank body; and calculating a volume according to a result of multi-segment fitting” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  As disclosed in the specification, steps of separating point data, calculating an axis for the point data, determining any one first plane perpendicular and projecting a point cloud of the main body involve mathematical concept.  This limitation therefore recites a mathematical concept.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical concept” as an exemplar of an abstract idea.  Therefore the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recite additional element “acquiring point cloud data inside an oil tank, which is collected by a laser measurement device, to acquire the point cloud data of the main body of the oil tank”.  This additional limitations add insignificant extra-solution activity to the judicial exception.  Accordingly, the additional element does not integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 recites additional element “acquiring point cloud data inside an oil tank, which is collected by a laser measurement device, to acquire the point cloud data of the main body of the oil tank”.  The additional element is no more than data gathering for use in the claim process.  This additional limitations add insignificant extra-solution activity to the judicial claim 1 is not patent eligible under 35 USC 101.
Regarding to claims 2-5, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-5 are not patent eligible under 35 USC 101.
Regarding to claims 6-8, in step 2A prong 1, the claims recite additional elements: “acquiring a unit distance in a length direction, and containing the volume per unit distance in the volume calculation result”,  “outputting a measurement result, wherein the measurement result comprises submitter, name of measuring instrument, model/specification, tank No., manufacturer, verification/calibration basis, conclusion, date, volume per unit distance, horizontal diameter, vertical dimeter, length of the tank body, external height, approximate cylindrical volume, plug volume, and total volume”, “wherein the measurement result is output in Excel format” respectively.   This additional limitations add insignificant extra-solution activity to the judicial exception.  Accordingly, the additional element does not integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
In step 2B, the additional element is no more than data gathering for use in the claim process or outputting the results or the claim process.  This additional limitations add insignificant extra-solution activity to the judicial exception.  The additional element does not claims 6-8 are not patent eligible under 35 USC 101
Regarding to claim 9:
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 9 recites “a separation module, configured to separate point cloud data of a main body of the oil tank from point cloud data of a plug; an axis calculation module, configured to calculate, based on Gauss mapping, an axis for the point cloud data of the main body of the oil tank; a projection module, configured to determine any one first plane perpendicular to the axis, and project a point cloud of the main body onto the first plane to obtain a point cloud of a projected cross-section of the tank body on the first plane; a fitting module, configured to multi-segment fit the point cloud of the projected cross-section of the tank body; and a volume calculation module, configured to calculate a volume according to a result of multi-segment fitting” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  As disclosed in the specification, steps of separating point data, calculating an axis for the point data, determining any one first plane perpendicular and projecting a point cloud of the main body involve mathematical concept.  This limitation therefore recites a mathematical concept.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical concept” as an exemplar of an abstract idea.  Therefore the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 9 recite additional element “an acquisition module, configured to acquire point cloud data inside an oil tank, which is collected by a laser measurement device; to acquire the point cloud data of the main body of the oil tank”.  This additional limitations add insignificant extra-solution activity to the judicial exception.  Accordingly, the additional element does not integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 9 recites additional element “an acquisition module, configured to acquire point cloud data inside an oil tank, which is collected by a laser measurement device, to acquire the point cloud data of the main body of the oil tank”.  The additional element is no more than data gathering for use in the claim process.  This additional limitations add insignificant extra-solution activity to the judicial exception.  The additional element does not contain additional element that is sufficient to amount significantly more than the judicial exception.  Accordingly, claim 9 is not patent eligible under 35 USC 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An acquisition module”, “a separation module”, “an axis calculation module”, “a projection module”, “a fitting module”, “a volume calculation module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “An acquisition module”, “a separation module”, “an axis calculation module”, “a projection module”, “a fitting module”, “a volume calculation module” of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function as recited in the claims. There is no disclose of any structure or computer program to perform, either explicitly or inherently, to perform these claimed function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function as recited in the claims. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qingxi el al. (CN20121052470) and further in view of Liu (Cylinder detection in large-scale point cloud of a pipeline plant) and Ming (CN 105469404).
Regarding to claim 1, Qingxi teaches an oil tank measurement method based on laser point cloud analysis, comprising steps of (abstract):
acquiring point cloud data inside an oil tank, which is collected by a laser measurement device; (Page 6, lines 1-6)
separating point cloud data of a main body of the oil tank from point cloud data of a plug, to acquire the point cloud data of the main body of the oil tank; (Page 9 lines 19-36 remove unwanted point cloud data e.g. data related to a manhole; Fig. 10 shows a tank point cloud data after removing unwanted data point e.g. the plug data point)
multi-segment fitting the point cloud of the projected cross-section of the tank body; (page 7 lines 22-32 point data are obtained by multiple section inside the tank wall)
calculating a volume according to a result of multi-segment fitting (Page 9 line 53 thru page 10 line 36 – calculating partial or total volume a tank)

Liu teaches
calculating, based on Gauss mapping, an axis for the point cloud data of the main body of the oil tank (Chapter 3 – reconstruction parallel pipeline or tank, chapter 4 – using Gaussian mapping method to calculate an axis the point cloud)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Liu.  The user is motivated to use Gaussian mapping method to process point cloud data because it would reduce the amount of collected data for processing comparing to other method e.g. Ransac method which would reduce amount of time for processing data.
Qingxi modified by Liu fails to teach determining any one first plane perpendicular to the axis, and projecting a point cloud of the main body onto the first plane to obtain a point cloud of a projected cross-section of the tank body on the first plane; 
Ming teaches
determining any one first plane perpendicular to the axis and projecting a point cloud of the main body onto the first plane to obtain a point cloud of a projected cross-section of the tank body on the first plane (Pg.3 line 23 thru pg.4 line48, disclose a method of cylindrical surface fitting, the role of which is the same as in present application and all how point cloud data is processed)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Qingxi modified by Liu to include the teaching of Ming.  Ming provides three dimensional point cloud based-data rotating body fitting 
Regarding to claim 3, Qingxi modified by Liu and Ming teaches the oil tank measurement method based on laser point cloud analysis according to claim 1, wherein multi-segment filling the point cloud of the projected cross-section of the tank body is specifically as follows.  Qingxi further teaches uniformly dividing, by centering the axis and at a certain angle, the point cloud of the projected cross-section of the tank body into 4N segments, N= 1 ,2 3... (page 7 lines 22-32 point data are obtained by multiple section inside the tank wall)
Qingxi modified by Liu and Ming fails to teach fitting each segment of the point cloud of the projected cross-section of the tank body, respectively.
Ming teaches
fitting each segment of the point cloud of the projected cross-section of the tank body, respectively (pg.4 lines 26-36 – fitting using quadratic curve fitting)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Qingxi modified by Liu to include the teaching of Ming.  Ming provides three dimensional point cloud based-data rotating body fitting method which is a robust and efficient method used to extracting the feature point of point cloud data of rotating body.
Regarding to claim 4, Qingxi modified by Liu and Ming the oil tank measurement method based on laser point cloud analysis according to claim 3.  Qingxi modified by Liu and Ming fails to teach wherein, for the filling of the point cloud of the projected cross-section of the tank body, quadratic curve filling is used.
Ming teaches
pg.4 lines 26-36 – fitting using quadratic curve fitting)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Qingxi modified by Liu to include the teaching of Ming.  Ming provides three dimensional point cloud based-data rotating body fitting method which is a robust and efficient method used to extracting the feature point of point cloud data of rotating body.
Regarding to claim 5, Qingxi modified by Liu and Ming the oil tank measurement method based on laser point cloud analysis according to claim 1.  Qingxi further teaches acquiring auxiliary calculation data measured in advance, wherein the auxiliary calculation data comprises the length of the main body of the oil tank and the height of the plug; and calculating the volume according to the result of multi-segment fitting and the auxiliary calculation data (Pg.5 line 52-58)
Regarding to claim 6, Qingxi modified by Liu and Ming the oil tank measurement method based on laser point cloud analysis according to claim 1.  Qingxi further teaches acquiring a unit distance in a length direction, and containing the volume per unit distance in the volume calculation result. (Pg.5 line 52-58)
Regarding to claim 9, Qingxi teaches an oil tank measurement system based on laser point cloud analysis, comprising (abstract):
an acquisition module (Pg.8 line 49 acquisition module), configured to acquire point cloud data inside an oil tank, (Page 6, lines 1-6) which is collected by a laser measurement device; (Fig.5)
Pg.8 Modeling Module), configured to separate point cloud data of a main body of the oil tank from point cloud data of a plug, to acquire the point cloud data of the main body of the oil tank; (Page 9 lines 19-36 remove unwanted point cloud data e.g. data related to a manhole; Fig. 10 shows a tank point cloud data after removing unwanted data point e.g. the plug data point)
a fitting module (Pg.8 Modeling Module), configured to multi-segment fit the point cloud of the projected cross-section of the tank body (page 7 lines 22-32 point data are obtained by multiple section inside the tank wall)
a volume calculation module (Pg.8 Calculation Module)), configured to calculate a volume according to a result of multi-segment fitting (Page 9 line 53 thru page 10 line 36 – calculating partial or total volume a tank)
an axis calculation module (Pg.8 Modeling Module)
Qingxi fails to teaches to calculate, based on Gauss mapping, an axis for the point cloud data of the main body of the oil tank.
Liu teaches
configured to calculate, based on Gauss mapping, an axis for the point cloud data of the main body of the oil tank; (Chapter 3 – reconstruction parallel pipeline or tank, chapter 4 – using Gaussian mapping method to calculate an axis the point cloud)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention to include the teaching of Liu.  The user is motivated to use Gaussian mapping method to process point cloud data because it would reduce the amount of collected data for processing comparing to other method e.g. Ransac method which would reduce amount of time for processing data.

Ming teaches
a projection module (Fig.2 a projection module), configured to determine any one first plane perpendicular to the axis, and project a point cloud of the main body onto the first plane to obtain a point cloud of a projected cross-section of the tank body on the first plane; (Pg.3 line 23 thru pg.4 line48, disclose a method of cylindrical surface fitting, the role of which is the same as in present application and all how point cloud data is processed)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Qingxi modified by Liu to include the teaching of Ming.  Ming provides three dimensional point cloud based-data rotating body fitting method which is a robust and efficient method used to extracting the feature point of point cloud data of rotating body.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qingxi el al. (CN20121052470), Liu (Cylinder detection in large-scale point cloud of a pipeline plant) and Ming (CN 105469404) as applied to claim 6 above and further in view of Nuvanut (Illustrated Homeowner’s Guide).
Regarding to claim 7, Qingxi modified by Liu and Ming teaches the oil tank measurement method based on laser point cloud analysis according to claim 6.  Qingxi further teaches a result output module to output a result as a volume table.  However, Qingxi does not teaches that output result comprise submitter, name of measuring instrument, 
Nuvanut teaches
submitter, name of measuring instrument, model/specification, tank No., manufacturer, verification/calibration basis, conclusion, date, volume per unit distance, horizontal diameter, vertical dimeter, length of the tank body, external height, approximate cylindrical volume, plug volume, and total volume (page 8).  Nuvanut does not disclose all the information recited in the claim e.g. submitter or name of measuring instrument.  However, these information are conventional information in the art therefore, they are not inventive concept.
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Qingxi modified by Liu and Ming to include the teaching of Nuvanut.  With Nuvanut provided information related to the tank, one can determine the capacity and weight of the tank in order to properly fill and safely transport the tank.
Regarding to claim 8, Qingxi modified by Liu, Ming and Nuvanut teaches the oil tank measurement method based on laser point cloud analysis according to claim 7.  Qingxi modified by Liu, Ming and Nuvanut fails to teach wherein the measurement result is output in Excel format.
It would be obvious to ordinary skill in the art before the effective filling of the claim invention that the system can output as in excel or in order format such as text, word or table format.  The output technique are conventional in the art therefore the technique is not inventive.
Allowable Subject Matter
Claim 2 would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 USC 101.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 2, the prior art does not teach or suggest the claimed invention having “S21: calculating a unit normal vector for each point in the point cloud of the main body, translating a starting point of a normal vector to the origin of coordinates and forming a unit sphere by an ending point of the normal vector; S22: plane fitting ending points of all normal vectors to obtain a plane Φ1; S23: calculating a distance di (i= 1 ,2 ,...n) from the ending point of each normal vector to the plane Φ1; S24: selling a threshold wi , deleting normal vectors over a threshold wi distance if di>wl1, and filling ending points of the remaining normal vectors again to obtain a plane 02; S25: calculating a distance di' from the ending points of all the remaining normal vectors to the plane Φ2, and returning to the step S24 until the distance from the ending points of all the remaining normal vectors to the plane is less than wi , wherein a fit plane Φj is obtained which has a unit normal vector nj; and S26: selecting one plane perpendicular to the unit normal vector nj, projecting the point cloud of the main body onto the plane, and filling the obtained circle center, wherein the axis passes through the circle center and is in a same direction as the unit normal vector nj”, and a combination of other limitations thereof as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huadong (The automatic measurement system of large vertical storage tank volume based on 3D laser scanning principle” discloses acquiring point cloud data inside an oil tank, which is collected by a laser measurement device and to acquire the point cloud data of the main body of the oil tank (Paragraph II Vertical Tank Volume Measurement); multi-segment fitting the point cloud of the projected cross-section of the tank body and calculating a volume according to a result of multi-segment fitting (Paragraph B. Vertical tank volume calculation method based on 3D laser scanning principle)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M W-FR 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DACTHANG P NGO/Examiner, Art Unit 2864

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862